Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaneko (US 2013/0186533 A1).
Regarding claim 1, Kaneko teaches a tire (Para. [0040]) comprising three circumferential grooves (Fig. 1, Ref. Num. 10) and five land parts (Fig. 1, Ref. Num. 4) including a shoulder land part (Fig. 1, Furthest outside block) where the shoulder land part comprises blocks (Fig. 1, Ref. Num. 3, 4) and is divided into a grounding zone (Fig. 1, Ref. Num. 41) and a non-grounding zone (Fig. 5, Ref. Num. 43) and contains a plurality of first dimples (Fig. 1, Ref. Num. 7a) having a cylindrical shape (Fig. 2, Ref. Num. 7a).
Regarding claim 4, Kaneko teaches that the angle of the wall surface is formed at a 0-degree angle (Fig. 2, Ref. Num. 7a) with respect to a centerline of the first dimples.
Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu (CN 107878116 A, with English Machine Translation).
Regarding claim 10, Lu teaches a tire (Para. [0022]) comprising four circumferential grooves (Fig. 3, Ref. Num. 32) and five land parts (Fig. 3, Ref. Num. 31, 33, 35) including a shoulder land part (Fig. 3, Ref. Num. 31) where the shoulder land part comprises blocks (Fig. 3, Ref. Num. 31, 37) and is divided into a grounding zone (Fig. 1, tread surface) and a non-grounding zone (Fig. 1, Side of tread) and the non-grounding zone includes a buttress (Fig. 2, Ref. Num. 21) and a plurality of second dimples (Fig. 2, Ref. Num. 22) having cylindrical shapes (Fig. 1, Ref. Num. 22) carved into the buttress.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko (US 2013/0186533 A1). 
Regarding claim 2, Kaneko teaches that the diameter of the first dimples is between 1.0 mm and 3.0 mm (Para. [0055]). Kaneko does not expressly disclose a value of 2 mm to 5 mm; however, it would have been obvious to a person of ordinary skill in the art to configure the diameter of the first dimples within the claimed range since Kaneko discloses the diameter of the first dimples as between 1.0 mm and 3.0 mm (Para. [0055]), said range overlapping the claimed range. Kaneko also teaches that the depth of each dimple is less than the depth of the main grooves (Para. [0043]). Kaneko does not expressly disclose a value of 25% or more to 65% or less; however, it would have been obvious to a person of ordinary skill in the art to configure the depth of the first dimples within the claimed range since Kaneko discloses the depth of the first dimples as less than 100% (Para. [0043]), said range overlapping the claimed range.
Regarding claim 3, Kaneko teaches that the first dimples are disposed at intervals (Fig. 2, Ref. Num. db) and that the interval is 5 mm (Para. [0045]). Kaneko doesn’t explicitly teach the width of the shoulder block; however, due to the width of the 5 dimples and the 6 intervals making up the width of the shoulder area, we will find that the width of the shoulder area is between 35 mm and 45 mm. With those widths, the interval between the dimples will be between 0.11 and 0.14 times the width of the shoulder land area.
Claims 5, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko (US 2013/0186533 A1) as applied to claim 1 above, and further in view of Radulescu (US 2011/0290388 A1).
	Regarding claim 5, Kaneko teaches a buttress (Fig. 5, Ref. Num. 43); however, Kaneko does not teach that a plurality of second dimples are carved into the buttress.
	In an analogous art, Radulescu teaches that second dimples having a cylindrical shape (Fig. 2, Ref. Num. 18) are carved into the buttress of the tire.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kaneko with Radulescu to add second dimples to the buttress portion. This modification will help even out wear across the tread region (Radulescu; Para. [0023]).
	Regarding claim 6, Radulescu teaches that the second dimples should have a surface area of between 3 mm2 and 30 mm2 (Para. [0029]). That would make the diameter between 1.95 mm and 6.18 mm. Radulescu does not expressly disclose a value of 2 mm to 5 mm; however, it would have been obvious to a person of ordinary skill in the art to configure the diameter of the second dimples within the claimed range since Radulescu discloses the diameter of the second dimples as between 1.95 mm and 6.18 mm, said range overlapping the claimed range. Radulescu also teaches the depth of the 
	Regarding claim 7, Radulescu teaches that the dimples should have a distance of between 3 mm and 6 mm (Para. [0030]) between them.
	Regarding claim 8, Radulescu teaches that angle formed by the wall surface of the second dimples with respect to a centerline is 0 degrees (Fig. 2, Ref. Num. 18).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kaneko (US 2013/0186533 A1) in view of Radulescu (US 2011/0290388 A1) as applied to claim 5 above, and further in view of Atake (US 2014/0332133 A1).
Regarding claim 6, Radulescu teaches that the second dimples should have a surface area of between 3 mm2 and 30 mm2 (Para. [0029]). That would make the diameter between 1.95 mm and 6.18 mm. Radulescu does not expressly disclose a value of 2 mm to 5 mm; however, it would have been obvious to a person of ordinary skill in the art to configure the diameter of the second dimples within the claimed range since Radulescu discloses the diameter of the second dimples as between 1.95 mm and 6.18 mm, said range overlapping the claimed range. 
Radulescu also teaches the depth of the second dimples should be between 3 mm and 15 mm (Para. 0028]); however, that depth is not taught as a ratio to the depth of the circumferential grooves. Radulescu teaches that the depth range is based on currently used tire size which means is that the depth of the second dimple should change based on the tire size to be most effective. Radulescu uses a tire of size 275/80 R 22.5 (Para. [0024]) and even though Radulescu doesn’t teach the main groove depth; Atake teaches that a conventional main groove depth for that tire size (Para. [0050]) is between 9 and 22 mm (Para. [0030]) which would be obvious to be used by one of ordinary skill in the art. This would mean that the second dimples of Radulescu have a depth of between 13% and 68% of the main groove depth. It would have been obvious to one of ordinary skill in the art before the effective filing date to have the second dimples have a depth of between 13% and 68% of the main groove depth as that will maximize effectiveness of the dimples (Radulescu; Para. [0028]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kaneko (US 2013/0186533 A1) as applied to claim 1 above, and further in view of Tamura (US 2021/0387477 A1).
Regarding claim 9, Kaneko does not teach the radial distance from the grounding end to the end of the tread.
In an analogous art, Tamura teaches a tire where the radial distance from the grounding end (Fig. 1, Ref. Num. T) to the end of the tread (Fig. 1, Ref. Num. Le) is 5% to 40% (Para. [0048]) of the cross-sectional height. Tamura does not expressly disclose a value of 5% to 15%; however, it would have been obvious to a person of ordinary skill in the art to configure the radial distance from grounding end to tread end within the claimed range since Tamura discloses the radial distance from grounding end to tread end as between 5% and 40% of the cross-sectional height (Para. [0048]), said range overlapping the claimed range.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kaneko with Tamura in order to have the distance between the grounding end and the tread end be 5% to 40% of the cross-sectional height. This modification will help cool the tire (Tamura; Para. [0119]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Celik (EP 2159080 A1) teaches a tire where the shoulder blocks has dimples on both the grounding and non-grounding surface.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J WEILER whose telephone number is (571)272-2664. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.J.W./Examiner, Art Unit 1749                                                                                                                                                                                                        




/ROBERT C DYE/Primary Examiner, Art Unit 1749